Exhibit 10.4




THE ALLSTATE CORPORATION
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




                                


[Name]


In accordance with the terms of The Allstate Corporation 2013 Equity Incentive
Plan (the "Plan"), pursuant to action of the Compensation and Succession
Committee of the Board of Directors, The Allstate Corporation (the "Company")
hereby grants to you (the "Participant"), subject to the terms and conditions
set forth in this Restricted Stock Unit Award Agreement (including Annex A
hereto and all documents incorporated herein by reference), Restricted Stock
Units ("RSUs"), as set forth below. Each RSU corresponds to one share of Stock.
An RSU is an unfunded and unsecured promise to deliver one share of Stock on the
Conversion Date or as otherwise provided herein. Until such delivery, you have
only the rights of a general unsecured creditor of the Company and not as a
stockholder with respect to the shares of Stock underlying your RSUs.


Number of RSUs Granted:    [_____________]


Date of Grant:
[_____________]





Period of Restriction:
[_______________________________________________]

(subject to Section 2 of Annex A)


Conversion Date:
Each RSU will convert to one share of Stock on the day following the date the
restrictions lapse with respect to that RSU.

                
Dividend
Equivalent Right:
Each RSU shall include a right to Dividend Equivalents.



RSUs ARE SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT AWARD
AGREEMENT AND THE PLAN.


Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this RSU Award Agreement.




1





--------------------------------------------------------------------------------




All terms, provisions, and conditions applicable to the Restricted Stock Unit
Award set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. A copy of the
Plan is available at the Fidelity NetBenefits® website at www.NetBenefits.com.
By accepting this Award as provided in the following sentence, the Participant
hereby acknowledges the receipt of a copy of this RSU Award Agreement including
Annex A and a copy of the Prospectus and agrees to be bound by all the terms and
provisions hereof and thereof. This Award will be deemed accepted if the
Participant does not decline this Award by accessing the Fidelity NetBenefits®
website at www.NetBenefits.com and selecting the "Decline Grant" option for this
Award within 30 days of the Date of Grant.
.














                            




Attachment:     Annex A
        


    
    


2





--------------------------------------------------------------------------------





ANNEX A


TO


THE ALLSTATE CORPORATION
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Further Terms and Conditions of Award. It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:


1.    Tax Withholding. With respect to the minimum statutory tax withholding
required upon the lapse of restrictions on the RSUs, the Participant may elect
to satisfy such withholding requirements by tender of previously acquired shares
of Stock or by having the Company withhold shares of Stock upon the Conversion
Date in accordance with Article 16 of the Plan.


2.    Termination of Employment. Upon the Participant’s Termination of
Employment (as defined in the Plan), all RSUs that remain subject to the Period
of Restriction shall be treated as follows:


(A)    If the Participant’s Termination of Employment is on account of death or
Disability, then all RSUs that remain subject to the Period of Restriction shall
immediately become nonforfeitable and the restrictions with respect to the RSUs
shall lapse as of the date of such Termination of Employment.


(B)     If the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date,


(i)    any RSUs that remain subject to the Period of Restriction granted more
than twelve (12) months prior to the Normal Retirement Date, and


(ii)    a prorated portion of any RSUs that remain subject to the Period of
Restriction granted within twelve (12) months of the Normal Retirement Date
(such proration to be determined by multiplying the Number of RSUs Granted by a
fraction, the numerator of which is the number of days the Participant was
employed since the Date of Grant and the denominator of which is 365)


will remain subject to the Period of Restriction set forth on the first page of
this RSU Award Agreement. The remaining portion of the RSUs that do not remain
subject to the Period of Restriction shall be forfeited.


(C)    If the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date and if the Participant dies after such
Termination of Employment but before the end of the Period of Restriction, then
the restrictions with respect to all RSUs that remain subject to the Period of
Restriction pursuant to subsection 2(B) shall be deemed to have lapsed as of the
date of death.




(D)    If the Termination of Employment occurs during the Post-Change Period and


(i) the Participant’s Termination of Employment is initiated by the Employer
other than for Cause, death, or Disability, or


1





--------------------------------------------------------------------------------






(ii) the Participant is eligible to participate in The Allstate Corporation
Change in Control Severance Plan (the "CIC Plan") and the Participant’s
Termination of Employment is initiated by the Participant for Good Reason,


all RSUs that remain subject to the Period of Restriction shall immediately
become nonforfeitable and the restrictions with respect to the RSUs shall lapse
as of the date of such Termination of Employment.


(E)    If the Participant’s Termination of Employment is on account of any other
reason, then all RSUs that remain subject to the Period of Restriction shall be
forfeited as of the end of the day of such Termination of Employment.


3.    Non-Solicitation. While employed and for the one-year period starting on
the date of Termination of Employment, any Participant who has received an Award
under the Plan shall not, directly or indirectly:
(i)    other than in connection with the good-faith performance of his or her
normal duties and responsibilities as an employee of the Company or any
Subsidiary, encourage any employee or agent of the Company or any Subsidiary to
terminate his or her relationship with the Company or any Subsidiary;
(ii)    employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser of, any employee or agent of the Company
or Subsidiary (other than by the Company or its Subsidiaries), or cause or
encourage any Person to do any of the foregoing;
(iii)    establish (or take preliminary steps to establish) a business with, or
encourage others to establish (or take preliminary steps to establish) a
business with, any employee or exclusive agent independent contractor of the
Company or its Subsidiaries that would interfere with the relationship between
the Company or its Subsidiaries and the employee or agent; or
(iv)    interfere with the relationship of the Company or its Subsidiaries with,
or endeavor to entice away from the Company or its Subsidiaries, any Person who
or which at any time since the Participant's hire date was or is a material
customer or material supplier of, or maintained a material business relationship
with, the Company or its Subsidiaries.
If a Participant violates any of the non-solicitation provisions set forth
above, to the extent permitted by applicable law, the Board or the Committee
may, to the extent permitted by applicable law,  


(i)    cancel or cause to be cancelled any or all of the Participant's
outstanding Awards granted after May 19, 2009;


(ii)    recover or cause to be recovered any or all Proceeds resulting from any
sale or other disposition (including to the Company) of shares of Stock issued
or issuable upon vesting, settlement, or exercise, as the case may be, of any
Award granted after May 19, 2009, if the sale or disposition was effected on or
after the date that is one year prior to the date on which the Participant first
violated any such non-solicitation provisions; and/or


(iii)    recover or cause to be recovered any cash paid or shares of Stock
issued to the Participant in connection with any vesting, settlement, or
exercise of an Award granted after May 19, 2009, if the vesting, settlement, or
exercise occurred on or after the date that is one


2





--------------------------------------------------------------------------------




year prior to the date on which the Participant first violated any such the
non-solicitation provisions.


4.    Non-Competition. Any Participant who has received an Award under the Plan
on and after May 21, 2013, that remains subject to a Period of Restriction or
other performance or vesting condition, shall not, for the one-year period
following the date of Termination of Employment, directly or indirectly engage
in, own or control an interest in, or act as principal, director, officer, or
employee of, or consultant to, any firm or company that is a Competitive
Business. “Competitive Business” is defined as a business that designs,
develops, markets, or sells a product, product line, or service that competes
with any product, product line, or service of the division in which Participant
works. This Section is not meant to prevent Participant from earning a living,
but rather to protect the Company’s legitimate business interests. A Participant
is not subject to this non-competition provision if:


(i)    employed in any jurisdiction where the applicable law prohibits such
non-competition provision; or


(ii)    Termination of Employment occurs during a Post-Change Period and:


(A)    the Participant’s Termination of Employment is initiated by the Employer
other than for Cause, death, or Disability, or


(B)     the Participant is a participant in the CIC Plan and the Participant’s
Termination of Employment is initiated by the Participant for Good Reason.


If a Participant violates the non-competition provision set forth above, the
Board or the Committee may, to the extent permitted by applicable law, cancel or
cause to be cancelled any or all of the Participant's outstanding Awards granted
on or after May 21, 2013, that remain subject to a Period of Restriction or
other performance or vesting condition as of the date on which the Participant
first violated the non-competition provision.


5.    No Limitation on Other Rights; Blue Pencil. Nothing contained in Sections
3 and 4 shall be deemed to (i) limit any additional legal or equitable rights or
remedies the Company may have under applicable law with respect to any
Participant who may have violated the non-solicitation or non-competition
provisions in the Plan or in any other plan, policy, agreement, or arrangement
or (ii) affect any other non-solicitation, non-competition, or other restrictive
covenants to which a Participant is subject. If any of the covenants contained
in Sections 3 and 4 or any part thereof, are held to be unenforceable, the court
making such determination shall have the power to revise or modify such
provision to make it enforceable to the maximum extent permitted by applicable
law and, in its revised or modified form, said provision shall then be
enforceable.
6.    Conversion Date. Unless otherwise determined by the Board, a Participant
shall be entitled to delivery of shares of Stock that underlie the RSUs then
outstanding on the day following the date the restrictions lapse with respect to
such RSU.


7.    Dividend Equivalent Right. Each RSU entitles a Participant to receive a
cash amount (less applicable withholding) equal to the sum of all regular
dividend payments as would have been made in respect of each share of Stock
underlying such RSUs if the Participant were the holder of such shares during
the period commencing on the Date of Grant and ending on the day prior to the
Conversion Date. The dividend equivalent payments will accrue during such period
and will be paid within 30 days of the Conversion Date of such RSUs.




3





--------------------------------------------------------------------------------




Dividend equivalent accruals shall be made only with respect to such RSUs that
were outstanding on the applicable dividend record date.


8.    Ratification of Actions. By accepting the RSU Award or other benefit under
the Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the RSU
Award by the Company, the Board, or the Compensation and Succession Committee.


9.    Notices. Any notice hereunder to the Company shall be addressed to its
Stock Option Record Office and any notice hereunder to the Participant shall be
addressed to the Participant at his or her most recent home address on file with
the Company, subject to the right of either party to designate at any time
hereafter in writing some other address.


10.    Governing Law and Severability. To the extent not preempted by Federal
law, the RSU Award Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
provisions. In the event any provision of this RSU Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this RSU Award Agreement, and this RSU Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.


11.    Definitions. In addition to the following definitions, capitalized terms
not otherwise defined herein shall have the meanings given them in the Plan.
"Board Turnover" – see clause (c) of the definition of "Change in Control."
"Cause" for those Participants who are not eligible to participate in the CIC
Plan, means a Participant’s Termination of Employment for actions which would
constitute conduct leading to immediate termination pursuant to Company policy.
If a Participant is a participant in the CIC Plan, "Cause" means “Cause” as that
term is defined in the CIC Plan on the Date of Grant.
"Change in Control" means, except as otherwise provided at the end of this
definition, the occurrence of any one or more of the following:    


(a) (Voting Power) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any
employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of the Company possessing 30% or more of the combined voting power of all
Voting Securities of the Company (such a Person or group that is not a Similarly
Owned Company (as defined below), a "More than 30% Owner"), except that no
Change in Control shall be deemed to have occurred solely by reason of such
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting Securities of such corporation
are then owned, directly or indirectly, by the Persons who were the direct or
indirect owners of the common stock and Voting Securities of the Company
immediately before such acquisition in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of the Company, as the case may be (a "Similarly Owned
Company"); or


(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of


4





--------------------------------------------------------------------------------




more than 50% of the voting power of all Voting Securities of the Company or of
the total fair market value of the stock of the Company (such a Person or group
that is not a Similarly Owned Company, a "Majority Owner"), except that no
Change in Control shall be deemed to have occurred solely by reason of such
ownership by a Similarly Owned Company; or


(c) (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election ("Board Turnover"); or


(d) (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (any of the foregoing, a
"Reorganization Transaction") that, does not qualify as an Exempt Reorganization
Transaction.


Notwithstanding anything contained herein to the contrary: (i) no transaction or
event shall constitute a Change in Control for purposes of this Agreement unless
the transaction or event constituting the Change in Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no sale or
disposition of one or more Subsidiaries ("Sale Subsidiary") or the assets
thereof shall constitute a Change in Control for purposes of this Agreement if
the investments in and advances by the Company and its Subsidiaries (other than
the Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the
sale or disposition determined in accordance with Generally Accepted Accounting
Principles ("GAAP") (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of the Company as of immediately prior to the sale or
disposition. Consolidated Total Shareholders’ Equity means, at any date, the
total shareholders’ equity of the Company and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.


"Exempt Reorganization Transaction" means a Reorganization Transaction that
fails to result in (a) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More than 30% Owner or a
Majority Owner, (b) Board Turnover, or (c) a sale or disposition to any Person
or group (as such term is defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)) of the assets of the Company that have a total Gross Fair
Market Value (as defined below) equal to at least forty percent (40%) of the
total Gross Fair Market Value of all of the assets of the Company immediately
before such transaction.


“CIC Plan” – see subsection 2(D).
"Good Reason" means “Good Reason” as that term is defined in the CIC Plan on the
Date of Grant.


"Gross Fair Market Value" means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.


"Majority Owner" – see clause (b) of the definition of "Change in Control."


5





--------------------------------------------------------------------------------




"More than 30% Owner" – see clause (a) of the definition of "Change in Control."


"Post-Change Period" means the period commencing on the date on which a Change
in Control first occurs and ending on the second anniversary of the date on
which a Change in Control first occurs.


"Reorganization Transaction" – see clause (d) of the definition of "Change in
Control."


"Similarly Owned Company" -- see clause (a) of the definition of "Change in
Control."




6



